Exhibit 10.2
NUANCE COMMUNICATIONS, INC.
EMPLOYMENT AGREEMENT
     This Agreement originally made by and between Nuance Communications, Inc.
(the “Company”) and Paul A. Ricci (the “Executive”) effective as of August 11,
2006 (the “Effective Date”), is hereby amended and restated solely to comply
with Section 409A of the Internal Revenue Code of 1986 (the “Code”) as of
December 29, 2008.
     1. Duties and Scope of Employment.
          (a) Positions and Duties. Executive will serve as Chairman of the
Board and Chief Executive Officer of the Company. Executive will render such
business and professional services in the performance of Executive’s duties,
consistent with Executive’s position within the Company, as shall reasonably be
assigned to him by the Company’s Board of Directors (the “Board”).
          (b) Board Membership. During the Employment Term (as defined below),
Executive will serve as the Chairman of the Board, subject to any required
stockholder approval.
          (c) Obligations. During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company. For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board of Directors of the
Company, which approval will not be unreasonably withheld, provided, however,
that Executive may, without the approval of the Board, serve in any capacity
with any civic, educational or charitable organization, or as a member of
corporate Boards of Directors (but in all cases subject to Executive’s
compliance with the terms of the Confidential Information Agreement and the
terms of this Agreement).
     2. Employment Term. Subject to earlier termination as provided for below,
the Company will employ Executive for an initial term of three (3) years
commencing on the Effective Date. The term of employment hereunder shall
automatically extend for successive additional terms of one (1) year each (each,
a “Successive One-Year Term”) unless, at least ninety (90) days prior to the end
of the initial three (3) year term or any Successive One-Year Term, the Company
or Executive gives written notice of intent to terminate this Agreement (a
“Notice of Non-Renewal”). The term of employment under this Agreement shall
include the initial three (3) year period and any extension thereof (the
“Employment Term”). If Executive’s employment terminates as a result of the
receipt of a Notice of Non-Renewal from the Company, Executive shall be entitled
to the payments and benefits under Section 5(a) of this Agreement.
Notwithstanding the foregoing, Executive and the Company acknowledge that this
employment relationship may be terminated at any time prior to the expiration of
the Employment Term, upon ninety (90) days written notice to the other party,
with or without Cause or for any or no reason, at the option either of the Board
or Executive and that in the event the Company or Executive terminate
Executive’s employment with the Company prior to the end of the Employment Term,
Executive only will be entitled to those payments and benefits, if any, provided
for in Section 5 of this Agreement.

 



--------------------------------------------------------------------------------



 



     3. Compensation.
          (a) Base Salary. The Company will pay Executive as compensation for
Executive’s services a base salary at the annualized rate of $543,500 through
the period ending September 30, 2006, which amount shall be increased to an
annual base salary of $575,000 effective October 1, 2006 (respectively, the
“Base Salary”). The Base Salary will be paid through payroll periods that are
consistent with the Company’s normal payroll practices and will be subject to
the usual, required withholding. Executive’s compensation will be reviewed, at a
minimum of once per year, to ensure Executive’s total compensation is consistent
with current market practices and in line with Executive’s performance.
          (b) Performance Bonus. For the 2006 fiscal year of the Company,
Executive will be eligible to receive a target bonus of up to 81 percent (81%)
of Executive’s Base Salary in 2006 based upon the achievement of performance
criteria established by the Compensation Committee of the Board, after
consultation with Executive. For each fiscal year of the Company following its
2006 fiscal year, Executive will be eligible to receive a target bonus of up to
one-hundred percent (100%) of Executive’s then Base Salary based upon the
achievement of performance criteria established within four (4) months of the
start of the applicable bonus period by the Compensation Committee of the Board,
after consultation with Executive. The performance standards will be based on
the Company’s achievement of goals for proforma revenue and earnings, as defined
by the Compensation Committee of the Board. The actual percentage of Base Salary
payable as a bonus for any year will depend upon the extent to which the
applicable performance criteria have been achieved. Any bonus that actually is
earned will be paid as soon as practicable (but no later than two and one-half
(21/2) months) after the end of the fiscal year for which the bonus is earned,
but only if Executive was employed with the Company through the end of such
fiscal year.
          (c) Restricted Stock. At the August 11, 2006 Compensation Committee
Meeting, the Compensation Committee of the Board issued the Executive seven
hundred thirty-five thousand four hundred forty-five (735,445) shares of common
stock of the Company at a per share purchase price equal to the par value of the
Company’s common stock and, on October 1, 2007, the Compensation Committee of
the Board will issue Executive an additional fourteen thousand five hundred
fifty-five (14,555) shares of common stock of the Company at a per share
purchase price equal to the par value of the Company’s common stock (together,
the “Restricted Stock”). The Restricted Stock awards will vest 100% on the third
anniversary of the Effective Date of this Agreement; provided, however, (i)
375,000 shares shall vest upon the achievement of financial targets for Fiscal
2007 approved by the Board (the “Fiscal 2007 Objectives”) and (ii) an additional
375,000 shares shall be scheduled to vest upon the achievement of financial
targets for Fiscal 2008 approved by the Board (the “Fiscal 2008 Objectives”).
Except as otherwise specified herein, in the event that Executive’s employment
with the Company terminates, any unvested shares of Restricted Stock shall be
forfeited and revert to the Company. The grant of the Restricted Stock shall be
represented by, and subject to, the terms of a Restricted Stock Agreement to be
prepared in accordance with the terms herein.
          In addition, if (i) the Fiscal 2007 Objectives and the Fiscal 2008
Objectives are achieved or (ii) if the closing price of one share of the
Company’s common stock on the Nasdaq Global Market is equal to or greater than
$18.00, on a split adjusted basis, for a period of ninety consecutive calendar
days, the Company shall issue Executive an additional two hundred fifty thousand
(250,000) shares of common stock of the Company at a per share purchase price
equal to the par value of the Company’s common stock, which shares, if issued,
shall vest on August 11, 2009.

 



--------------------------------------------------------------------------------



 



          (d) Stock Options. At the August 11, 2006 Compensation Committee
Meeting, the Compensation Committee of the Board granted Executive a stock
option grant to acquire one million (1,000,000) shares of the Company’s common
stock at an exercise price equal to the closing fair market value as quoted on
NASDAQ on the date of grant (the “Stock Options”). The Stock Options shall vest
in three equal installments annually over a three-year term (i.e. one third of
the Stock Options shall be scheduled to vest on each anniversary of the
Effective Date). The maximum term of the Stock Options will be seven years.
Except as otherwise specified herein, in the event that Executive’s employment
with the Company terminates, any unvested Stock Options will be forfeited. The
grant of the Stock Options shall be represented by, and subject to, the terms of
a stock option agreement to be prepared in accordance with the terms herein and
the stock option plan pursuant to which they are granted.
          (e) Car Allowance. During the Employment Term, the Company will
reimburse Executive up to $15,000 per calendar year (or such greater amount as
approved by the Board or Compensation Committee, consistent with the Company’s
practice with respect to other executive officers) for use towards a car leased
by the Company or via a car allowance included in the Executive’s pay. The lease
allowance is inclusive of insurance costs to cover the leased vehicle. The
Company shall make such reimbursement payments by March 15th of year following
the calendar year Executive incurred such eligible car allowance expenses.
          (f) Tax & Financial Services Allowance. The Company will reimburse
Executive up to $40,000 for expenses incurred by Executive for reasonable
professional services during the period beginning January 1, 2006 and ending on
September 30, 2006. Effective October 1, 2006 and through the Employment Term,
the Company will reimburse Executive for reasonable professional services
expenses incurred by Executive for tax, financial and/or estate planning. The
Company will reimburse Executive only for expenses that do not exceed $10,000
per calendar year. The Company shall make such reimbursement payments by the end
of the third month following the calendar year Executive incurred such eligible
tax and financial service allowance expenses.
     4. Benefits.
          (a) Employee Benefits. During the Employment Term, Executive will be
entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other senior executives of
the Company, including, without limitation, the Company’s group medical, dental,
vision, disability, life insurance, and flexible-spending account plans. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.
          (b) Executive Medical Benefit. During the Employment Term, the Company
shall offer Executive a supplemental executive medical benefit provided through
a major health network, provided that the expense incurred by the Company shall
not exceed $15,000 per year. Any reimbursement made pursuant to this Section
4(b) will be paid by the Company by the end of the third month following the
calendar year Executive incurred any eligible supplement executive medical
expense. No unused benefit from one calendar year will carry forward or
otherwise be available for future calendar years.

 



--------------------------------------------------------------------------------



 



          (c) Post Retirement Medical Benefit. For the period following
Executive’s retirement, but not before age 55, until such time as Executive is
age 65, provided Executive is an active full-time employee of the Company at the
time of his retirement, the Company shall reimburse Executive up to a maximum
amount of $150,000, net of withholding taxes, for expenses incurred to purchase
medical or health insurance during the entire ten (10) year period. The Company
shall make such reimbursement payments by the end of the third month following
the calendar year Executive incurred such eligible post-retirement medical or
health insurance expenses.
     5. Severance. Except as set forth below, upon termination of employment by
the Company for any reason, other than following a Change of Control (in a
termination to which Section 5(c) applies), Death or Disability, Executive shall
receive payment of (a) his Base Salary, as then in effect, through the date of
termination of employment, and (b) all accrued vacation, expense reimbursements
and any other benefits (other than severance benefits, except as provided below)
due to Executive through the date of termination of employment in accordance
with established Company plans and policies or applicable law (the “Accrued
Obligations”). In addition, the following will apply:
          (a) Involuntary Termination other than for Cause, Death or Disability.
If Executive’s employment with the Company is terminated (i) by the Company for
a reason other than Cause (as defined below), Executive becoming Disabled (as
defined below) or Executive’s death, or (ii) by the Executive for Good Reason,
then, subject to Executive’s compliance with the provisions in Section 5(e),
Executive will be entitled to receive through the term of the Severance Period:
(i) continuing payments of 1.5 times Executive’s Base Salary, as then in effect,
during the Severance Period, to be paid periodically in accordance with the
Company’s normal payroll policies and subject to the usual, required
withholding, plus 100% of Executive’s target Performance Bonus, as then in
effect, during the Severance Period, to be paid periodically in accordance with
the Company’s normal payroll policies and subject to the usual, required
withholding, (ii) continued payment by the Company of the group medical, dental
and vision continuation coverage premiums for Executive and Executive’s eligible
dependents under Title X of the Consolidated Budget Reconciliation Act of 1985,
as amended (“COBRA”) during the Severance Period under the Company’s group
health plans, as then in effect; (iii) immediate full vesting on the termination
date of Executive’s stock options and unvested Restricted Stock that were
granted prior to the Effective Date and continued vesting during the severance
period for Executive’s stock options and unvested Restricted Stock granted after
the Effective Date, and (iv) an extended period of time to exercise certain
outstanding options granted before and after the Effective date. Outstanding
options granted prior to this Agreement shall expire on their original
expiration date. Outstanding options granted after the Effective date shall
expire on either their original expiration date or two years after the
Executive’s termination date, whichever is earlier.
          (b) Termination due to Death or Disability. If the Executive’s
employment with the Company is terminated due to his Death or his becoming
Disabled, then Executive or Executive’s estate (as the case may be) will
(i) receive the Base Salary through the date of termination of employment,
(ii) be entitled to immediate 100% vesting of any Company stock options or
Restricted Stock held by the Executive that were unvested immediately prior to
his termination of employment, (iii) receive Company-paid coverage for a period
of two (2) years for Executive (if applicable) and Executive’s eligible
dependents under the Company’s health benefit plans (or, at the Company’s
option, coverage under a separate plan), providing benefits that are no less
favorable than those

 



--------------------------------------------------------------------------------



 



provided under the Company’s plans immediately prior to Executive’s death,
(iv) receive all accrued vacation, expense reimbursements and any other benefits
due to Executive through the date of termination of employment in accordance
with Company-provided or paid plans and policies, and (v) be entitled to receive
all compensation and benefits from the Company for which he is eligible under
other policies or plans.
          (c) Change of Control Benefits. If, within twelve (12) months
following a Change of Control, Executive’s employment with the Company is
terminated for a reason other than (i) Cause, (ii) Executive becoming Disabled
or (iii) Executive’s death, or if the Executive terminates his employment with
the Company for Good Reason, then, subject to Executive’s compliance with the
provisions in Section 5(e), Executive will be entitled to receive the severance
payments and benefits set forth in Section 5(a) and the post retiree medical
benefit provided under Section 4(c); provided, however Executive shall receive
two (2.0) times his Base Salary as then in effect rather than one-half (1 1/2)
times his Base Salary and immediate 100% acceleration of any unvested options or
awards, rather than continued vesting over the severance period. In addition, if
Executive becomes subject to the excise tax applicable to excess parachute
payments under Section 4999 of the Code, then the Company (or its successor)
will reimburse Executive for up to $4,000,000 of that tax. The reimbursements
required by this Section 5(c) shall be paid to Executive, or for his benefit,
within fifteen (15) days following receipt by the Company of the report of the
accounting firm described below; provided however that in any event any such
payment shall be made not later than (i) the end of the calendar year following
the year in which the amount of taxes owed are remitted to the applicable tax
authority, or (ii) in the case of a tax audit or litigation in connection with
the applicability of or calculation of tax amounts owing under Sections 280G or
4999 of the Code, the end of the calendar year following the year in which the
audit or litigation is completed. The accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
of Control shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is also serving as accountant or auditor for the
individual, entity or group which will control the Company upon the occurrence
of a Change of Control, the Company shall appoint a nationally recognized
accounting firm other than the accounting firm engaged by the Company for
general audit purposes to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder. The accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive within thirty
calendar days after the date on which such accounting firm has been engaged to
make such determinations or such other time as requested by the Company or
Executive. If the accounting firm determines that no excise tax is payable with
respect to any payments, it shall furnish the Company and Executive with an
opinion reasonably acceptable to Executive that no excise tax will be imposed
with respect to such payments. Any good faith determinations of the accounting
firm made hereunder shall be final, binding, and conclusive upon the Company and
Executive. For the avoidance of doubt, in the event of the Executive’s actual
payment of a Section 4999 excise tax, he shall in any event be entitled to
reimbursement pursuant to this Section 5(c) to the extent the amount of such tax
exceeds the excise tax amount previously determined by the accounting firm.
          (d) Other Termination. If the Executive terminates employment with the
Company other than for Good Reason (as defined), or if Executive’s employment
with the Company is terminated for Cause, then Executive will receive payment of
the Accrued Obligations but he shall not be entitled to any other compensation
or benefits (including, without limitation, accelerated

 



--------------------------------------------------------------------------------



 



vesting of stock options and unvested Restricted Stock) from the Company, except
to the extent provided under the applicable stock option agreement(s), Company
benefit plans or as may be required by law (for example, under COBRA).
          (e) Conditions to Receive Severance Package. Except for the Accrued
Obligations, the applicable provisions of the Option Plan and Option Agreement,
and other payments to which Executive may be entitled by law, the severance
payments, continued benefits, continued vesting, vesting acceleration and the
ability to exercise stock options described in this Section 5 will be provided
to Executive if the following conditions are satisfied: (i) Executive complies
with all surviving provisions of the Confidential Information Agreement, any
confidentiality or proprietary rights agreement signed by Executive and the
non-competition provisions set forth herein; and (ii) Executive executes and
delivers to the Company, and does not revoke, a full general release, in a form
acceptable to the Company, releasing all claims, known or unknown, that
Executive may have against the Company, and any subsidiary or related entity,
their officers, directors, employees and agents, arising out of or any way
related to Executive’s employment or termination of employment with the Company.
          (f) Cause. For purposes of this Agreement, “Cause” means Executive’s
employment with the Company is terminated after a majority of the Board has
found any of the following to exist: (i) the commission by the Executive of a
felony, either in connection with the performance of his obligations to the
Company or which adversely affects the Executive’s ability to perform such
obligations; (ii) gross negligence, dishonesty or breach of fiduciary duty; or
(iii) the commission by the Executive of an act of fraud or embezzlement which
results in loss, damage or injury to the Company, whether directly or
indirectly; (iv) disclosure of the Company’s confidential or proprietary
information which violates the terms of the Confidential Information Agreement;
or (v) Executive’s continued substantial willful nonperformance (except by
reason of Disability) of his employment duties after Executive has received a
written demand for performance by the Board and has failed to cure such
nonperformance within 15 business days of receiving such notice.
          (g) Change of Control. For the purposes of this Agreement, a “Change
of Control” means the occurrence of any of the following events, but only to the
extent such event constitutes a “change in control event” for purposes of
Section 409A: (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or (ii) a
change in the composition of the Board occurring within a one-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors
(“Incumbent Directors” will mean directors who either (A) are members of the
Board as of the Effective Date, or (B) are elected, or nominated for election,
to the Board with the affirmative votes of at least a majority of the Board at
the time of such election or nomination (but will not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company)); or (iii) the
date of the consummation of a merger or consolidation of the Company with any
other corporation that has been approved by the stockholders of the Company,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or

 



--------------------------------------------------------------------------------



 



such surviving entity outstanding immediately after such merger or
consolidation; or (iv) the date of the consummation of the sale or disposition
by the Company of all or substantially all the Company’s assets.
          (h) Disabled. For purposes of this Agreement, “Disabled” means
Executive being unable to perform the principal functions of his duties due to a
medically certifiable physical or mental impairment, but only if such inability
has lasted or is reasonably expected to last for at least six months. Whether
Executive is Disabled will be determined by a third party administrator of the
Company’s long-term disability program.
          (i) Good Reason. For purposes of this Agreement, “Good Reason” means
(i) without the Executive’s consent, a significant reduction of the Executive’s
duties, position, reporting status, or responsibilities relative to the
Executive’s duties, position, reporting status, or responsibilities in effect
immediately prior to such reduction, or the removal of the Executive from such
position, duties and responsibilities or change in reporting status, unless the
Executive is provided with comparable duties, position and responsibilities or
reporting status; also a reduction in duties, position, reporting status or
responsibilities by virtue of the Company being acquired and made part of a
larger entity will constitute “Good Reason” unless the Executive remains in his
position as Chief Executive Officer of a publicly traded company that conducts
substantially the same core operations, business and activities as were
conducted by the Company prior to any such acquisition or similar corporate
transaction; (ii) without the Executive’s consent, a substantial reduction, by
the Board of the Executive’s Base Salary as in effect immediately prior to such
reduction (unless such reduction is part of an overall Company effort that
effects similarly situated senior executives of the Company); (iii) without the
Executive’s consent, the requirement that Executive relocate his principal place
of employment more than fifty (50) miles from the current location of the
Company’s principal executive offices; (iv) a material breach by the Company of
this Agreement; and (iv) failure of Executive to be nominated as a Board member.
Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and, if such grounds are susceptible to cure, a reasonable cure
period of not less than thirty (30) days following the date of such notice. Any
resignation for Good Reason must occur within two years of the initial existence
of the grounds constituting Good Reason.
          (j) Severance Period. For purposes of this Agreement, “Severance
Period” means the period beginning on the date of Executive’s termination of
employment with the Company and ending on the date eighteen (18) months later
for all reasons other than a termination following a Change of Control.
“Severance Period” for a termination following a Change of Control means the
period beginning on the date of Executive’s termination of employment with the
Company and ending on the date twenty-four (24) months later.
     6. Confidential Information. Executive agrees to continue to comply with
any agreement Executive has entered into with the Company regarding confidential
information and/or invention assignment (the “Confidential Information
Agreement”).
     7. Assignment. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death. None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement may be

 



--------------------------------------------------------------------------------



 



assigned or transferred except by will, trust, or the laws of descent and
distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.
     8. Indemnification. Subject to applicable law, Executive will be provided
indemnification but on terms no less favorable than provided to any other
Company executive officer and subject to the terms of any separate written
indemnification agreement.
     9. Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
If to the Company:
Nuance Communications, Inc.
One Wayside Road
Burlington, MA 01803
Attn: Vice President — Human Resources & Operations
If to Executive:
at the last residential address known by the Company.
     10. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
     11. Original Agreement. Executive previously entered into an employment
agreement with the Company on August 11, 2003, as amended from time to time (the
“Original Agreement”). Executive and the Company agree that this Agreement will
supersede and replace the Original Agreement in its entirety.
     12. Non-Competition, and Non-Solicitation. For a period beginning on the
Effective Date and ending 18 months after the Executive ceases to be employed by
the Company (or 24 months following termination of Executive’s employment if
such termination occurs within twelve months following a Change of Control of
the Company), Executive, directly or indirectly, whether as employee, owner,
sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer or otherwise, will: (i) not engage, participate or invest in a
company whose primary business is competitive with the Company; (ii) not engage,
participate or invest in a large Information Technology (“IT”) company, such as
Microsoft or IBM, in a position in which his principal involvement would be in
the business of speech recognition software; (iii) not solicit, induce or
influence any person to leave employment with the Company; (iv) not directly or
indirectly solicit business from any of the Company’s customers and users on
behalf of any company defined in Section 12(i) or (ii), above. Nothing in this
Agreement shall prohibit the Executive from owning (as a passive investment):
(A) not more than two percent of any class of publicly traded securities of

 



--------------------------------------------------------------------------------



 



any entity or (B) not more than five percent of any class of non-publicly traded
securities of any entity.
     13. Non Disparagement. Following the date Executive ceases to be employed
by the Company, Executive will not disparage in any way the Company, its
Officers, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor or successor corporations, or
assigns, and will refrain from any defamation, libel or slander of any of those
parties, and any tortious interference with the contracts, relationships and
prospective economic advantage of any of those parties. Likewise, following the
date Executive ceases to be employed by the Company, its officers, directors,
employees, administrators, and affiliates, will not disparage, except as
otherwise required by law, in any way the Executive, and will refrain from any
defamation, libel or slander of the Executive, and, subject to provisions of
paragraph 12 of this Agreement, will refrain from any tortious interference with
the contracts, relationships and prospective economic advantage of the
Executive.
     14. Entire Agreement. This Agreement, together with the Confidential
Information Agreement, represents the entire agreement and understanding between
the Company and Executive concerning the subject matter herein and Executive’s
employment relationship with the Company, and supersedes and replaces any and
all prior or contemporaneous agreements and understandings whether written or
oral between the Executive and the Company.
     15. Arbitration and Equitable Relief.
          (a) Except as provided in Section 15(d) below, Executive and the
Company agree that to the extent permitted by law, any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof will be settled by arbitration to be held at a location within 45 miles
of the Company’s principal executive offices in Massachusetts, in accordance
with the procedures then in effect of the Judicial Arbitration & Mediation
Services, Inc. (“JAMS”) (the “Rules”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator will
be final, conclusive and binding on the parties to the arbitration. Judgment may
be entered on the arbitrator’s decision in any court having jurisdiction.
          (b) The arbitrator will apply Massachusetts law to the merits of any
dispute or claim, without reference to rules of conflict of law. Executive
hereby expressly consents to the personal jurisdiction of the state and federal
courts located in Massachusetts for any action or proceeding arising from or
relating to this Agreement and/or relating to any arbitration in which the
parties are participants.
          (c) The Company will pay the direct costs and expenses of the
arbitration. The Company will also reimburse Executive’s fees and expenses as
incurred quarterly, including reasonable attorneys’ fees in connection with any
dispute arising out of this agreement, provided Executive prevails on at least
one material issue in such dispute, or provided an arbitrator does not determine
that Executive’s legal positions were frivolous or without legal foundation. In
the event Executive does not so prevail or in the event of such determination,
Executive will repay to the Company any amounts previously reimbursed by it, and
Executive will reimburse the Company for its fees and expenses, including
reasonable attorneys’ fees, incurred in connection with the dispute.

 



--------------------------------------------------------------------------------



 



          (d) Both the Company and the Executive may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary to enforce the
provisions of the Confidential Information Agreement between Executive and the
Company and/or Section 13 of this Agreement, without breach of this arbitration
agreement and without abridgement of the powers of the arbitrator.
          (e) EMPLOYEE HAS READ AND UNDERSTANDS SECTION 15, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S
RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO,
THE FOLLOWING CLAIMS:
               (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD
FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION;
NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC
ADVANTAGE; AND DEFAMATION;
               (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, AND ANY LAW OF THE STATE
OF CALIFORNIA; AND
               (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
     16. No Oral Modification, Cancellation or Discharge. This Agreement may be
changed or terminated only in writing (signed by Executive and the Company).
     17. Withholding. The Company is authorized to withhold, or cause to be
withheld, from any payment or benefit under this Agreement the full amount of
any applicable withholding taxes.
     18. Governing Law. This Agreement will be governed by the laws of the
Commonwealth of Massachusetts (with the exception of its conflict of laws
provisions).
     19. Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
     20. Attorneys’ Fees. Executive shall be reimbursed his reasonable
attorneys’ fees

 



--------------------------------------------------------------------------------



 



     incurred with respect to the negotiation of this Agreement.
     21. Code Section 409A.
          (a) Notwithstanding anything to the contrary in this Agreement, no
Deferred Compensation Separation Benefits (as defined below) will become payable
under this Agreement until Executive has a “separation from service” within the
meaning of Section 409A of the Code, and any proposed or final regulations and
guidance promulgated thereunder (“Section 409A”). Further, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), and the severance payable to
Executive, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits, are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), such Deferred Compensation Separation Payments that are otherwise
payable within the first six (6) months following Executive’s termination of
employment will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Executive’s
termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following his termination but prior to the six
(6) month anniversary of his termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
          (b) Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of Section 15(a) above.
          (c) Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 15(a) above. For purposes of this
Section 15(c), “Section 409A Limit” will mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.
          (d) The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to

 



--------------------------------------------------------------------------------



 



actual payment to Executive under Section 409A.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

         
 
  EXECUTIVE    
 
       
 
  /s/ Paul A. Ricci   Date December 29, 2008
 
       
 
  Paul A. Ricci    
 
  Chairman and Chief Executive Officer    
 
       
 
  COMPANY    
 
       
 
  /s/ Robert Frankenberg   Date December 29, 2008
 
       
 
  Robert Frankenberg    
 
  Chairman of the Compensation Committee of    
 
  The Board of Directors    

 